Exhibit 1.2 Management’s Discussion and Analysis for the Year Ended December 31, 2009 TABLE OF CONTENTS Introduction 1 Core Business and Strategy 2 Highlights of 2009 3 2010 Operating Outlook 5 2009 Operating Performance 8 Overview of 2009 Financial Results 18 Liquidity Position 21 Investments and Investment Income 22 Capital Resources 22 Financial Instruments 23 Asset Retirement Obligations 23 Contractual Commitments and Contingencies 23 General and Administrative 24 Exploration and Project Development 24 Non-GAAP Measures 25 Risks and Uncertainties 26 Critical Accounting Policies and Estimates 29 Future Accounting Changes 31 Subsequent Events 34 Disclosure Controls and Procedures 35 Mineral Reserves and Resources 37 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS March 22, 2010 INTRODUCTION Management’s discussion and analysis (“MD&A”) is intended to help the reader understand the significant factors that have affected Pan American Silver Corp.’s and its subsidiaries’ (“Pan American” or the “Company”) performance and such factors that may affect its future performance.The MD&A should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2009 and the related notes contained therein.All amounts in this MD&A and in the consolidated financial statements are expressed in United States dollars (“USD”), unless identified otherwise.The Company reports its financial position, results of operations and cash flows in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).Pan American’s significant accounting policies are set out in Note 2 of the Audited Consolidated Financial Statements.Differences between Canadian and United States generally accepted accounting principles (“US GAAP”) that would have affected the Company’s reported financial results are set out in Note 20 of the Audited Consolidated Financial Statements.This MD&A refers to various non-GAAP measures, such as “cash and total cost per ounce of silver”, which are used by the Company to manage and evaluate operating performance at each of the Company’s mines and are widely reported in the silver mining industry as benchmarks for performance, but do not have standardized meaning.To facilitate a better understanding of these measures as calculated by the Company, we have provided detailed descriptions and reconciliations where applicable. Except for historical information contained in this MD&A, the following disclosures are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or are future oriented financial information and as such are based on an assumed set of economic conditions and courses of action.Please refer to the cautionary note regarding the risks associated with forward looking statements at the back of this MD&A and the “Risks Related to Pan American’s Business” contained in the Company’s most recent Form 40F and Annual Information Form on file with the US Securities and Exchange Commission and the Canadian provincial securities regulatory authorities. Additional information about Pan American and its business activities, including its Annual Information Form,is available on SEDAR at www.sedar.com The scientific or technical information in this MD&A, which includes reserve estimates for the Huaron, Morococha, Quiruvilca, Alamo Dorado, La Colorada, Manantial Espejo, and San Vicente properties were based upon information prepared by or under the supervision of Michael Steinmann, P.Geo., Executive Vice President Geology & Exploration and Martin G. Wafforn, P.Eng., Vice President Technical Services, who are “Qualified Persons” for purposes of National Instrument 43-101.The resource estimates for Navidad were prepared by Snowden under the supervision of Pamela De Mark, P.Geo., Sr. Consultant Snowden Mining Industry Consultants, John J. Chulick, P. Geo., Dean K. Williams, Licensed Professional Geologist, Damian Spring, Mining Engineer, and John A. Wells, Independent Metallurgical Consultant.Mineral resource estimates for Hog Heaven and Waterloo are based on historical third party estimates. The Company’s 2010 budget and the resultant forecast numbers contained in this MD&A include estimates of future production rates for silver and other metals and future cash and total costs of production at each of the Company’s properties, which are forward-looking estimates.These forecasts are based on the following key assumptions: (i) silver: $15 per ounce, gold: $975 per ounce, zinc: $1,875 per tonne ($0.85 per lb), lead: $1,875 per tonne ($0.85 per lb), and copper: $5,600 per tonne ($2.54 per lb), (ii) that we are able to ship and sell all of our 2010 production in the 2010 financial year; (iii) the Company’s forecast production for each individual mine is achieved; (iv) there is no disruption in production, increase in costs or disruption due to, among other things: natural phenomena and hazards; technological, mechanical or operational disruptions; changes in local governments, legislation, taxation or the political or economic environment; fluctuations in the price of silver, gold or base metals; fluctuations in the local currencies of those countries in which the Company carries on business; unexpected work stoppages or labour disputes; fluctuations in the price for electricity, natural gas, fuel oil, and other key supplies; or transportation disruptions. 1 No assurance can be given that the indicated quantities of silver and other metals will be produced, or that projected cash costs or forecast capital costs will be achieved.Expected future production, cash costs and capital costs are inherently uncertain and could materially change over time. If actual results differ from the assumptions set out above, the Company’s mineral production and cash costs may differ materially from the forecasts in this MD&A.Readers should review those matters discussed herein under the heading “Risks and Uncertainties” and are advised to read the “Cautionary Note regarding forward looking statements” contained herein. CORE BUSINESS AND STRATEGY Pan American engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates silver mines located in Peru, Mexico, Argentina, and Bolivia. In addition, the Company is exploring for new silver deposits throughout South America and Mexico.The Company is listed on the Toronto Stock Exchange (Symbol: PAA) and on the NASDAQ Exchange in New York (Symbol: PAAS). Pan American was founded in 1994 with the specific intention of providing investors with the best investment opportunity to gain real exposure to silver prices.The Company's mission is to be the largest and lowest cost primary silver mining company globally.To realize this mission, Pan American’s strategy is to focus on growing its base of low cost silver production and silver reserves by constantly optimizing its production methods, and developing new silver deposits through acquisition and exploration. To execute this strategy, Pan American has assembled a sector leading team of mining professionals with a depth of exploration, construction, operating, and financing knowledge that allows the Company to confidently advance early stage projects through construction and into operation. Pan American is determined to conduct its business in a responsible and sustainable manner. The Company is focused on health and safety standards at all of our operations and we are constantly striving to improve our safety record.We have a proactive approach to minimizing and mitigating the environmental impacts of our activities by applying prudent design and operating practices and by continuing environmental education for employees and contractors.Pan American is committed to maintaining positive relations with its employees, the local communities and government agencies, whom we view as partners in our enterprise. Pan American’s operational track record and strong financial position has positioned the Company to take full advantage of strategic opportunities in the silver market, when and if they arise. Pan American’s silver production has grown for 14 consecutive years. At the end of 2009, Pan American had seven operating mines plus production from pyrite stockpiles - a considerable portfolio of quality silver producing assets providing diversification of political and operational risk. Pan American also produces significant quantities of gold and base metals as by-products to its silver mining activities. The following charts reflect the geographic diversity of our silver production and the breakdown of our revenue, by metal type, for 2009: 2 HIGHLIGHTS OF 2009 OPERATIONAL Increased Silver Production to New Record Silver production was 23.0 million ounces in 2009, an increase of 23% (4.4 million ounces) over 2008. This new record is directly attributable to smooth start-ups at the recently completed Manantial Espejo mine in Argentina and the San Vicente mine expansion in Bolivia. Increased Gold, Zinc and Copper Production to New Records Gold production increased to over 100,000 ounces, an increase of 297% over 2008. Zinc and copper production increased by 11% and 6%, respectively, in 2009. These new production records for the Company were primarily a result of the additional production from Manantial Espejo and San Vicente. Decreased Cash Costs per Ounce of Silver by 7% Consolidated cash costs in 2009 of $5.53 per ounce of silver were 7% lower than $5.97 per ounce in 2008, and well below the Company’s annual guidance of $6.00 per ounce for 2009.This decrease in cash costs was primarily a result of ongoing cost-saving programs implemented in late 2008 and the inclusion of low-cost production from Manantial Espejo. Robust Proven and Probable Silver Reserves A successful exploration and resource conversion program in 2009 replaced reserves that were mined during the year and added additional reserves.As at December 31, 2009, proven and probable reserves totaled 233.9 million ounces, an increase of 5% over the previous year (223.7 million ounces), after replacing ounces mined during 2009. For the complete breakdown of reserves and resources by property and category, refer to Section Mineral Reserves and Resources of this MD&A. Commercial Production at Manantial Espejo Pan American officially inaugurated the 2,000 tonne per day Manantial Espejo silver and gold mine in mid-March 2009.Commercial production was declared in January 2009 during the first month of its operation. Exceptional Success in Commissioning Activities at San Vicente A smooth ramp-up of operations led to the declaring of commercial production at San Vicente in the first month of its operation, April 2009. The new 750 tonne-per day processing facility, constructed due to the discovery of the high grade Litoral vein system, contributed 2.6 million ounces of silver in 2009.San Vicente was Pan American’s largest producer of silver in the fourth quarter of 2009, producing 1.1 million ounces. FINANCIAL Record Sales Annual sales in 2009 were a record $454.8 million, an increase of 34% over 2008 sales, driven primarily by increased quantities of silver and gold sold, partially offset by lower realized base metal prices. Record Operating Cash Flow Cash flow from operations grew by 25% to $116.0 million in 2009.Operating cash flow before changes in non-cash working capital was $151.7 million in 2009, a $51.8 million improvement on the comparable cash 3 flow from 2008. The additional operating cash flow was attributable to Manantial Espejo and San Vicente, which combined to generate $50.6 million of cash flow from operations. Record Mine Operating Earnings Mine operating earnings in 2009 jumped to $126.0 million, an increase of 35% over the prior year, again primarily due to the contributions from Manantial Espejo and San Vicente, which combined for $45.3 million of mine operating earnings. Equity Offering Enhances Pan American’s Financial Position An equity offering which closed on February 12, 2009 yielded proceeds, net of underwriting fees and issue expenses, of $97.9 million, including the exercise in full of the underwriters’ over-allotment option.The Company closed this public offering of 6,371,000 common shares at a price of $16.25 per share.The Company expects to use the net proceeds to fund acquisitions, development programs on acquired mineral properties, working capital requirements and for other general corporate purposes. Record Liquidity and Working Capital Position The Company had a record cash and short term investment balance of $193.1 million and a working capital position at a record $272.3 million at December 31, 2009.This was driven by operating cash flows and the proceeds of the equity offering described above. BUSINESS DEVELOPMENT The Aquiline Transaction On October 14, 2009, Pan American and Aquiline Resources Inc. (“Aquiline”) announced that they had signed a support agreement pursuant to which Pan American would make a formal take-over bid to acquire all of the issued and outstanding shares of Aquiline and make formal take-over bids for each outstanding series of Aquiline warrants and the Aquiline convertible debenture.Pan American’s bid for the issued and outstanding Aquiline shares was made on the basis of 0.2495 of a Pan American common share, plus 0.1 of a Pan American common share purchase warrant for each Aquiline common share. Each of these whole consideration warrants will entitle the holder to acquire one Pan American common share at a price of CAD$35.00 per Pan American common share for a period of five years. Pan American’s bid was overwhelmingly well received by Aquiline security holders and Pan American completed the acquisition of 100% of the outstanding common shares in January 2010. The acquisition added the world class Navidad silver development project in Chubut, Argentina to Pan American’s portfolio and will provide an opportunity for the Company to build on its recent successful mine development experience in Argentina.There is currently a law in Chubut prohibiting open-pit mining and the use of cyanide in mining that, as currently enacted, would prohibit the economic construction and development of Navidad.Pan American believes that it is uniquely positioned to develop Navidad because of our proven development and operating team, our exemplary community and government relations, our strong environmental and safety record, and our outstanding financial strength.The Company intends to leverage these attributes to demonstrate to the government of Chubut that it can develop Navidad in a socially and environmentally responsible manner. La Preciosa Joint Venture On April 14, 2009, Pan American and Orko Silver Corp. (“Orko”) announced that they had reached an agreement outlining the terms under which they may jointly develop the La Preciosa silver project in the state of Durango, Mexico.Pan American agreed to spend a minimum of $5.0 million in the first 12 months of the development program to maintain its interest in the joint venture, of which a minimum of $2.5 million will be spent to continue to explore the highly prospective land package that Orko brought to the joint venture.At 4 the date of this MD&A, Pan American has already spent 5.6 million.In order to maintain its 55% interest in the joint venture, Pan American has agreed to conduct resource definition drilling, acquire necessary surface rights, obtain permits, prepare and deliver a feasibility study within 36 months and ultimately be responsible for capital expenditures required for the construction of a mine at La Preciosa. 2 This section of the MD&A provides management’s production and costs forecasts for 2010.We also discuss the major capital projects planned for each of the operations in 2010.These are forward-looking estimates and subject to the cautionary note regarding the risks associated with forward looking statements at the end of this MD&A. Production Forecasts Silver production is expected to increase 2% in 2010 to 23.4 million ounces, as compared to 2009’s production.The planned increase is primarily due to a full year of production at the new processing facility at San Vicente and higher throughput rates at Manantial Espejo, partially offset by lower silver production at Alamo Dorado due to an expected decrease in grades. The expected reductions in gold grades at Manantial Espejo and Alamo Dorado will likely result in lower gold production in 2010.Zinc, lead and copper production are expected to increase in 2010 as compared to 2009’s production, due to a full year of production at San Vicente and higher throughput at Huaron. Precious metals are expected to account for 75% of our sales in 2010, down from 79% in 2009 as base metal production is expected to increase while gold production is expected to be lower.Our sales base will continue to be geographically diversified in 2010 with the Peruvian operations contributing 37% of expected sales, the Mexican operations 35%, Argentina 21% and Bolivia 7%. HUARON MOROCOCHA QUIRUVILCA PYRITE STOCKPILES ALAMODORADO LA COLORADA SAN VICENTE MANANTIAL ESPEJO CONSOLIDATED TOTAL PRODUCTION Silver ounces (000's) Gold ounces - - Zinc tonnes - - - Lead tonnes - Copper tonnes - - - COSTS(1) Cash costs per ounce $ Non-cash costs per ounce $ $ $ - $ Total costs per ounce $ (1) Cash costs per ounce, non-cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. Cash and Total Costs Forecasts Cash costs are expected to increase to $6.40 per ounce in 2010 compared to the 2009 cash costs of $5.53 per ounce.The increase is primarily due to lower gold production, higher energy and fuel costs, stronger local currencies and increased royalties and treatment charges which outweigh forecast increases in by-product credits due to anticipated increases in zinc, lead and copper production.The non-cash component of our total cost per ounce is expected to remain similar to 2009 at approximately $4.13 per ounce as higher 5 depreciation charges related to a full year of production from San Vicente are expected to be offset by a reduction in depreciation charges at La Colorada. Capital Expenditure Forecasts We are planning to invest $45.9 million in sustaining capital in 2010. Capital budget (in millions) Huaron Morococha Alamo Dorado La Colorada Manantial Espejo San Vicente La Preciosa Other Total In addition to sustaining capital, we also expect to invest a minimum of $5 million on infrastructure development at Morococha in 2010. Management’s forecast for each mine’s operating performance and capital requirements in 2010 follows: Huaron Mine In 2010, we expect to produce 3.7 million ounces of silver at a cash cost of $8.75 per ounce. Huaron plans to increase mining and milling rates by 10% from its 2009 levels by accessing additional ore zones deeper in the mine. However, the increased throughput is expected to be offset by lower silver grades, resulting in similar silver production as achieved in 2009. The expected increase in throughput rates is expected to result in higher zinc, lead and copper production.Despite higher throughput, production costs per dry metric tonne milled are budgeted to remain steady as compared to 2009 primarily as a result of the stronger local currency and higher mining costs.Cash costs per ounce are expected to reduce by 12% from 2009 due to higher zinc and copper metal prices, partially offset by an increase in smelting and refining costs. Capital spending of $8.2 million at Huaron in 2010 will allow for further development on the new 180 level, completion of the shaft “D” rehabilitation, improvements in the plant, and exploration. Morococha Mine In 2010, we expect to produce 2.7 million ounces of silver at a cash cost of $4.25 per ounce for Pan American 92.18% interest in Morococha.Tonnes milled, silver and base metal grades and recoveries at Morococha in 2010 are all expected to remain similar to 2009 levels, resulting in a steady production profile.Operating costs per dry metric tonne milled are expected to increase by 2% over 2009 costs primarily as a result of a stronger local currency in 2010.We anticipate cash costs per ounce in 2010 to decrease to $4.25 compared to 2009’s actual cost of $6.58 due to higher zinc and copper metal by-product credits. Morococha’s capital budget totals $8.6 million in 2010 and is largely comprised of $5.0 million planned for mine development in the Alapampa area (containing the high grade Morro Solar vein) and continuing development to the deeper zones of the Yacumina zone in addition to sustaining capital and exploration. Quiruvilca Mine In 2010, we expect to produce 1.4 million ounces of silver at a cash cost of $7.00 per ounce.Our plan to initiate the process necessary to suspend operations at the Quiruvilca mine in 2009 has been deferred based 6 on the improvement in the price environment for metals in 2009.Our intention now is to operate the Quiruvilca mine throughout 2010 while still continuing to prepare for mine closure.The production profile is expected to be similar to that achieved in 2009. Higher by-product credits and lower project costs are expected to more than offset the effects of a stronger local currency.This will result in cash costs per ounce decreasing by 19% as compared to 2009. We plan to continue short-term development to maintain operations throughout 2010, anticipating the continuation of operations beyond 2010 depending on metal prices.As we did in 2009, we plan to expense all project expenditures at Quiruvilca in 2010.We also plan concurrent reclamation spending of approximately $0.8 million which will be recorded against the existing asset retirement obligation on our balance sheet. Pyrite Stockpile In 2010, we expect to produce 0.2 million ounces of silver at a cash cost of $4.00 per ounce.Our outlook for 2010 is based on the assumption that the La Oroya smelter restarts operations in the second quarter of 2010 and resumes the purchase of our Pyrite Stockpile material.As there are no other likely buyers of this material, we are dependent on sales to the La Oroya smelter to report silver production from this operation. Alamo Dorado Mine In 2010, we expect to produce 4.2 million ounces of silver at a cash cost of $6.75 per ounce.While we expect that Alamo Dorado will continue to process an average of 4,500 tonnes per day of ore in 2010, we anticipate a decrease in the silver and gold grades, with silver recoveries stable around 88%.Based on these assumptions, the mine is expected to produce approximately 20% less silver and gold than it did in 2009.We plan to decrease the mining rate from 6.0 million tonnes in 2009 to 4.8 million tonnes in 2010, of which 1.7 million tonnes are expected to be ore (strip ratio of 1.8:1).Cash costs per ounce are expected to increase to $6.75, as lower silver grades, higher costs of caustic soda and sulphuric acid, stronger local currency and lower by-product credits from gold revenues all contribute to higher cash costs. Capital expenditures are expected to be $1.8 million, primarily for a spare grinding mill motor and a haul truck. La Colorada Mine In 2010, we expect to produce 3.6 million ounces of silver at a cash cost of $8.75 per ounce.We plan to continue shifting production from the lower-grade oxide zone in Estrella and Candelaria and expand production from the sulphide zone in Recompensa and Candelaria in 2010.This shift, combined with the higher recovery rates in the sulphide plant are expected to result in a 4% increase in silver production, as well as increases in the production of zinc and lead, offset by lower gold production from the oxide plant.Overall, throughput rates are expected to increase by 6% relative to 2009 as investments in mine development, particularly related to ventilation and dewatering, are enabling access to ore deeper in the mine.Operating costs per tonne in 2010 are expected to increase over 2009’s costs due to the implications of mining deeper sulphide reserves, increased mine development for the increased throughput, a stronger local currency and expected increases in diesel fuel and energy costs.Cash costs per ounce are expected to increase by 16% from 2009’s cash costs as a result of the higher expected operating costs, somewhat offset by higher by-product credits. Capital expenditures at La Colorada in 2010 are expected to be $6.3 million, and are comprised mostly of expenditures related to underground mining equipment, work to complete a tailings dam raise and exploration drilling. San VicenteMine In 2010, we expect to produce 3.0 million ounces of silver at a cash cost of $7.00 per ounce for Pan American’s 95% interest in San Vicente.The 2010 plan for San Vicente contemplates the new mill operating close to design capacity of 750 tonnes per day.Continued development of the high-grade Litoral vein is 7 expected to deliver ore with silver grades of 417 grams per tonne and zinc grades are expected to increase to 2.65%.Mining activities at San Vicente in 2010 are expected to contribute 14% more silver and zinc production is expected to more than double from 2009 levels.Stabilization of throughput rates near design capacity is expected to result in a 12% decrease in operating costs per tonne.Cash costs per ounce are expected to be similar to 2009 as the negative impact of lower silver grades is expected to be entirely offset by lower costs per tonne and higher zinc by-product credits. The capital budget for 2010 at San Vicente is $7.9 million. The main capital projects include $3.5 million for a tailings dam raise, $0.9 million to complete the installation of the hoist and head frame and $0.8 million for a shaft deepening. Manantial Espejo Mine In 2010, we expect to produce 4.6 million ounces of silver at a cash cost of $3.25 per ounce. The key objectives in 2010 for Manantial Espejo are to maintain design throughput of 2,000 tonnes per day of ore averaging 225 grams per tonne of silver and to improve silver recoveries to 89%, thereby becoming Pan American’s largest silver producer in 2010. The 2010 mine plan calls for a total of 8.4 million tonnes to be mined from open pits, including 0.5 million tonnes of ore and an additional 0.16 million ore tonnes to be mined from underground. Despite the expected 15% increase in throughput rates, gold head grades are expected to decrease by 22%, which will result in an 11% decline in gold production.The drop in gold production and the resultant decline in by-product credits is the principal reason for the increase in cash costs to $3.25 per ounce. The capital budget for 2010 totals $10.9 million with the largest capital item being $5.4 million to be spent on advancing an electrical power line.This is an important capital project as we strive to relieve the need for relatively high-cost onsite diesel generated power.Additional capital expenditures include completing a tailings dam raise and exploration drilling. 2 The following table reflects silver production and cash costs at each of Pan American’s operations for 2009, as compared to 2008 and 2007. Silver Production (ounces ‘000s) Cash Costs1 ($ per ounce) Manantial Espejo - - $ ) - - Huaron $ $ $ Morococha2 $ $ $ ) Quiruvilca $ $ $ Pyrites Stockpiles 98 $ $ $ Alamo Dorado $ $ $ La Colorada $ $ $ San Vicente3 $ $ $ Consolidated Total $ $ $ (1)Cash costs per ounce is a non-GAAP measurement.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. (2)Morococha data represents Pan American's 92.18% interest in the mine's production. (3)San Vicente data represents Pan American's 95% interest in the mine's production. 8 The graph below pictorially presents silver production by mine in 2009 and highlights the diverse nature of Pan American’s silver production. Pan American‘s silver production increased by 4.4 million ounces to 23 million ounces in 2009 primarily driven by new production from Manantial Espejo and San Vicente, partially offset by decreases at our Mexican operations.Silver production in 2009 was slightly above our forecast of 22.9 million ounces, including production from Quiruvilca.Quiruvilca operated for the full year in 2009 and contributed 1.4 million ounces to our consolidated silver production. Higher than forecast silver production at San Vicente, Alamo Dorado, La Colorada and Morococha outweighed shortfalls relative to management’s expectations at Huaron and Manantial Espejo. Consolidated cash costs per ounce of silver were $5.53 in 2009, a 7% decline from 2008’s cash costs per ounce of $5.96.The lower cash costs in 2009 primarily reflected the positive results of cost-saving initiatives implemented in late 2008 and the impact of adding negative cash costs at the new Manantial Espejo mine, partially offset by a drop in by-product credits at other operations as a result of the lower base metal prices in 2009. The following table sets out the Company’s by-product production over the past three years: By-Product Production Gold ounces Zinc tonnes Lead tonnes Copper tonnes Pan American achieved increases in gold, zinc and copper production relative to 2008, while lead production declined slightly.Actual production in 2009 (excluding Quiruvilca), exceeded management’s forecasts in the case of gold by 18%, while zinc, lead and copper production fell short of management’s expectations (by 8%, 13% and 4%, respectively) due primarily to variations in actual grades relative to forecast grades. A description of each mine and an analysis of their 2009 operating performance, measured against 2008 operating performance and management’s forecasts follows: 9 Huaron Mine Three months ended Twelve months ended December 31, December 31, Tonnes milled Average silver grade – grams per tonne Average zinc grade % Average silver recovery % Silver – ounces Gold – ounces Zinc – tones Lead – tones Copper – tones Cash costs per ounce (1) $ Total costs per ounce (1) $ Payable ounces of silver Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. The Huaron silver-zinc underground polymetallic mine is located 320 km northeast of Lima in the heart of the Cerro de Pasco district.This is one of Peru's most important mining districts, accounting for more than half of the country's silver production.Since operations began in 1912, Huaron has produced more than 228 million ounces of silver. Pan American acquired a majority interest in Huaron in March 2000. The Company fast-tracked the project through feasibility, financing and rehabilitation to re-open the mine and commence full-scale operation in April 2001. Productivity improvements in recent years have increased available tonnage capacity to over 60,000 tonnes per month. In 2009, Huaron’s silver production remained similar to 2008 production, however cash costs increased by 22% over the previous year. Production rates remained steady as lower throughput was largely offset by higher silver grades. Cash costs at Huaron increased primarily due to (i) additional costs for dewatering the mine below the drainage tunnel, (ii) the impact of the closure of the La Oroya smelter, which resulted in increased treatment charges for copper concentrate, and (iii) lower by-product credits resulting from weaker base metal prices in 2009. Silver production in 2009 was 15% below management’s forecast of 4.2 million ounces and actual cash costs were 22% higher than our forecast of $8.14 per ounce.The reasons for the shortfall in production relative to management’s forecast were lower than planned throughput combined with lower grade ore, which were a consequence of the mine development difficulties encountered, including poor ground conditions and increased water flows.As a result, access to higher grade ore deeper in the mine, which was anticipated in our forecast, was not fully realized in 2009. The actual cash costs in 2009 relative to forecast cash costs were negatively impacted by the development difficulties described above and by the unanticipated closure of the La Oroya smelter, partially offset by better realized by-product prices than expected. 10 Morococha Mine* Three months ended Twelve months ended December 31, December 31, Tonnes milled Average silver grade – grams per tonne Average zinc grade % Average silver recovery % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash costs per ounce (1) $ Total costs per ounce (1) $ Payable ounces of silver * Production and cost figures are for Pan American’s share only.Pan American’s ownership changed from 89.4% to 92.18% in December 2008. Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. Pan American acquired the Morococha mine in Peru in August 2004. Morococha is an underground, polymetallic vein mine located 50 kilometres southwest of the Company's Huaron mine. The Morococha district has been mined continuously for more than 100 years and lies within one of the world's most prolific mineral belts for polymetallic vein systems.Morococha hosts a very large and prolific network of veins, mantos, skarns, and other replacement ore bodies within a mineral rights package covering 110 square kilometres of concessions. In 2009, Morococha’s silver production increased by 12% compared to 2008 production, however, cash costs increased by 108% over the previous year. The increase achieved in silver production was a combined result of higher throughput rates, silver grades and recoveries. Cash costs at Morococha increased primarily due to the impact of the closure of the La Oroya smelter, which resulted in increased treatment charges for copper concentrate and lower by-product credits resulting from weaker base metal prices in 2009. Silver production in 2009 was 2% above management’s forecast of 2.7 million ounces and actual cash costs were 25% lower than our forecast of $7.82 per ounce.The reasons for the higher than expected silver production relative to management’s forecast were higher throughput and better recoveries than planned, partially offset by lower silver grades, which were a consequence of the timing of mine development around the higher-grade Morro Solar zone.The actual cash costs in 2009 relative to forecast cash costs benefited from better realized by-product prices, higher throughput and recovery rates than expected, partially offset by the unanticipated closure of the La Oroya smelter. 11 Quiruvilca Mine Three months ended Twelve months ended December 31, December 31, Tonnes milled Average silver grade – grams per tonne Average zinc grade % Average silver recovery % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash costs per ounce (1) $ Total costs per ounce (1) $ Payable ounces of silver Cash costs per ounce and total costs per ounce are non-GAAP measurements.Please refer to section Non-GAAP Measures for a detailed reconciliation of these measures to our cost of sales. The Quiruvilca mine is located approximately 130 kilometres inland from the coastal city of Trujillo.Mineralization was first reported in the area in 1789, and the mine has been in continuous operation since 1926. The underground workings cover an area four kilometres long by three kilometres wide and extend more than 400 meters in depth.Pan American has operated Quiruvilca since late 1995. Quiruvilca’s 2009 silver production and recovery were similar to 2008 levels. Silver production remained steady as the impact of processing 5% less tonnage was offset by the benefit of higher silver grades. Cash costs for 2009 were $8.64 per ounce, up from $6.61 per ounce a year ago, primarily reflecting the fact that all expenditures at Quiruvilca were expensed (including items that would normally have been capitalized if the operation were not being prepared for care and maintenance).Quiruvilca’s cash costs were also negatively impacted by the closure of the La Oroya smelter as treatment charges for copper concentrate increased significantly. As reported previously, management has activated plans to place Quiruvilca on care and maintenance and therefore management did not include any production from the mine in the Company’s consolidated 2009 forecasts.Based on the improvement in the price environment for metals in 2009, our intention is to operate the Quiruvilca mine throughout 2010 while still continuing to prepare for mine closure depending on metal prices. 12 Pyrite Stockpiles Three months ended Twelve months ended December 31, December 31, Tonnes sold - Average silver grade – grams per tonne - Silver – ounces - Cash costs per ounce (1) $
